Citation Nr: 1722182	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-46 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for gout, evaluated as 10 percent disabling prior to October 12, 2013, and 40 percent disabling thereafter.  

2.  Entitlement to a separation evaluation for degenerative joint disease of the hands.

3.  Entitlement to an increased evaluation in excess of 10 percent for traumatic arthritis of the right knee with limitation of motion prior to June 2, 2015.

4.  Entitlement to an increased evaluation in excess of 10 percent for instability of the right knee prior to June 2, 2015. 

5.  Entitlement to an initial compensable rating for right leg, limitation of extension from January 30, 2013 to June 2, 2015.  

6.  Entitlement to an increase evaluation in excess of 30 percent for right total knee replacement (previously rated as traumatic arthritis and instability) from August 1, 2016 (excluding the time period from June 2, 2015 to August 1, 2016  where a total evaluation has been assigned).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had over 20 years of active duty service with the United States Army until his retirement in January 1996.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The July 2008 decision continued 10 percent ratings each for traumatic arthritis of the right knee and instability of the right knee.  The August 2013 decision continued a 10 percent rating for gout.  

In a February 2014 decision, the Board denied increased evaluations for the Veteran's right knee arthritis and instability.  The Board also denied an increased evaluation for a right knee scar.  The Veteran appealed the Board's February 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court vacated and remanded a part of the Board's decision for proceedings consistent with a Joint Motion for Partial Remand (Joint Motion).   The parties to the October 2014 Joint Motion determined that they would not disturb the above part of the Board's decision that denied an increased evaluation in excess of 10 percent for a right knee scar.  In March 2015, the Board remanded these issues for further development consistent with the Joint Motion. 

While on remand, the Veteran underwent a total right knee replacement on June 2, 2015.  In an October 2015 rating decision, the RO increased the disability rating for the Veteran's right knee to 100 percent, effective June 2, 2015, and assigned a 30 percent evaluation from August 1, 2016.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Therefore, the evaluation of the Veteran's right knee disabilities, both before June 2, 2015 and after his surgery from August 1, 2016, remains in appellate status and has been characterized as set forth on the front page of this decision. 

 In another October 2015 rating decision, the RO also awarded service connection for limitation of extension and assigned a noncompensable evaluation from January 30, 2013, to June 2, 2015.  Although the RO has not treated this issue as being in appellate status, because this action by the RO in effect resulted in a separate rating for a symptom which was considered part and parcel of or associated with the service-connected right knee disorder, the Board finds this issue should also be viewed as being in appellate status and, therefore has been included on the title page.  

In July 2016, the Veteran testified with respect to his right knee claims at a Board hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic record.  The Board observes that in his March 2014 substantive appeal pertaining to his gout claim, the Veteran also requested a hearing with respect to this issue.  However, in March 2017, the Veteran withdrew his hearing request.  

In a January 2017 rating decision, the RO also increased the rating for gout to 40 percent, effective October 12, 2013.  Again, as the Veteran has not expressed intent to limit his appeal to a specified disability rating, this issue also remains in appellate status and has been characterized as set forth on the front page of this decision.  

During the course of the appeal, the Veteran was afforded a VA examination for hands and fingers in connection with his claim for gout.  While this examination diagnosed chronic gouty arthritis, it also found degenerative arthritis of both hands.  As such, the Board finds that the issue of entitlement to a separate evaluation for degenerative arthritis of both hands is part and parcel of the increased rating claim for gout and, thus, has been included on the front page of this decision.

In April 2017, the Veteran submitted additional evidence with respect to his gout.  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in March 2014.  In turn, a waiver of this additional evidence is not necessary and, the Board may properly consider such evidence.  

That same month, the Veteran also filed a claim for service connection for hypertension secondary to gout.  This matter has not been adjudicated by the RO and, thus, the Board does not have jurisdiction over it.  As such, the matter is referred back to the RO for appropriate action.  

In an October 2015 rating decision, the RO denied service connection for a liver disorder.  In February 2016, the Veteran submitted a notice of disagreement (NOD) with respect to this decision.  Likewise, in a September 2016 rating decision, the RO granted service connection for surgical scar, right knee and assigned a noncompensable rating, and continued a 20 percent rating for lumbar strain with degenerative arthritis.  In October 2016, the Veteran submitted a NOD to the ratings assigned.  The RO has not issued a statement to the case with respect to these matters.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) also noted receipt of the NODs as to these claims.  As VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable at this time.

The issues of entitlement to an increased evaluation in excess of 10 percent for traumatic arthritis of the right knee with limitation of motion prior to June 2, 2015; entitlement to an increased evaluation in excess of 10 percent for instability of the right knee prior to June 2, 2015; entitlement to an initial compensable rating for right leg, limitation of extension from January 30, 2013 to June 2, 2015; and entitlement to an increase evaluation in excess of 30 percent for right total knee replacement (previously rated as traumatic arthritis and instability) from August 1, 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 12, 2013, the Veteran's service-connected gout was not manifested by one or two exacerbations a year.  

2.  From October 12, 2013, the Veteran's service-connected gout has not been manifested by weight loss and anemia that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.

3.  The Veteran's degenerative joint disease of the hands incurred during the Veteran's active duty service.



CONCLUSIONS OF LAW

1.  Prior to October 12, 2013, the criteria for a rating in excess of 10 percent for gout have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5017 (2016).

2.  From October 12, 2013, the criteria for a rating in excess of 40 percent for gout have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5017 (2016).

3.  The criteria for entitlement to a separate evaluation for degenerative joint disease of the hands have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. 3.303, 3.321, Part 4, including §§  4.7, 4.71a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Veteran was afforded VA examinations in July 2013 and December 2016 to evaluate the severity of his service-connected gout.  The Board finds that the VA examinations are adequate because, as discussed below, they based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, although subsequent VA clinical records document flare-ups of the Veteran's gout, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent December 2016 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination

II.  Increased Rating for Gout

The Veteran is seeking an increased rating for his service-connected gout.  He has been assigned a 10 percent disability rating prior to October 12, 2013, and a 40 percent rating thereafter. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As in the instant case, where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  As in the instant case, separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's gout has been rated under Diagnostic Code 5017, which provides that gout is rated under the criteria for rheumatoid arthritis under Diagnostic Code 5002.  Under this code, rheumatoid arthritis as an active process is to be rated 20 percent for one or two exacerbations a year in a well-established diagnosis; 40 percent for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; 60 percent for symptoms that are less than criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; and a 100 percent rating for constitutional manifestations associated with active joint involvement that is totally incapacitating.  38 C.F.R. § 4.71a .

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  It is noted that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and that the ratings for active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation should be assigned. See 38 C.F.R. § 4.71a, Diagnostic Code 5002.

The Veteran filed a claim for an increased rating claim in February 2012.  A February 2012 private clinical record noted a longstanding history of gouty arthritis of the right knee.  He had a recent flare-up.  However, range of motion was about -10 degrees to 95-100 degrees.  He was stable and had obvious varus deformity and moderate effusion.  

VA clinical records showed that in December 2012, the Veteran experienced left elbow pain, which was diagnosed as gouty arthritis of the left elbow.  Range of motion was -10 degrees to 15 degrees in extension.  Pronation and supination were  limited 10 to 20 degrees.  Follow up January 2013 clinical records continue to show treatment for gouty arthritis of the left elbow.  
 
In July 2013, the Veteran was afforded a VA fee-based examination.  The examiner noted that x-ray of the elbow showed degenerative joint disease of the left elbow, which was an objective factor for gout, now claimed as arthritis of the left elbow.  The Veteran reported current symptoms of painful left elbow and loss of strength.  The Veteran required continuous medication.  The Veteran had not lost weight and did not have anemia due to arthritis condition.  The examiner indicated that the only joint involved was the left elbow.  There were no joint deformities or systemic involvement other than joints.  The Veteran did not have non-incapacitating exacerbations.  Likewise, the Veteran did not have any incapacitating exacerbations.  He also did not have constitutional manifestations associated with active joint involvement that were totally incapacitating.  There were no other pertinent findings.  The examiner indicated that the Veteran's gout did impact his ability to work due to pain aggravated during flare-ups.      

Significantly, an October 12, 2013 VA clinical record showed that the Veteran presented with left knee pain.  Range of motion was limited due to pain with findings of 160 degrees with extension to 70 degrees with flexion.  There was full range of motion without pain of the hip and ankle.  The assessment was pain and decreased range of motion, osteoarthritis flair versus gout flare, more likely osteoarthritis given lack of effusion.  Follow up clinical records continue to show flare-ups for gout.  Importantly, in May 2014, the Veteran was seen for right foot swelling and pain due to gout.  Likewise, in July 2014, the Veteran was seen in the emergency room for left hand swelling/gout.  Additional treatment records in June and December 2015 reported another gout flare in the right knee and bilateral feet.  

The Veteran was afforded another VA examination in December 2016.  The Veteran reported flare-ups about every six weeks, typically lasting three days if treated aggressively, but can last two weeks if he only used indomethacin.  The flare-ups are different now and mainly in the hands.  They are mostly in the thumb and 2nd digit and can come on suddenly.  He went to the emergency room once this past year for severe gout flare-up.  The Veteran was a communications system consultant and was considering retiring due to family concerns.  Due to gout, he stopped traveling and can only stand 10 to 15 minutes.  Walking is limited to about 100-200 yards.  If he exceeds these limitations, he can barely walk the next day due to pain and swelling in the feet.  He uses a cane daily.  The flares in the hands cause him to have to stop typing with the fingers and use pencils.  

The Veteran required continuous medication for his arthritis.  However, the Veteran had not lost weight due to his gout; and while he did have anemia due to gout, it did not cause impairment of health.  The Veteran experienced pain due to this condition and the joints involved were left and right hip and left and right foot/toes.  The Veteran experienced limitation of motion in both hands/fingers and feet/toes.  He also had joint deformities of the hands/fingers.  There was no involvement of any other systems or constitutional manifestations.  The Veteran experienced 4 or more non-incapacitating exacerbations a year with most recent being in November, which lasted three day.  He experienced a rapid onset of right thumb swelling and pain.  It was noted that the Veteran was right-handed.  However, the Veteran did not have any incapacitating exacerbations.    

The examiner reiterated that the Veteran's weight loss and anemia were not productive of severe impairment of health.  The Veteran's gout was not manifested by severely incapacitating exacerbation occurring four or more times a year.  However, the examiner observed that symptoms were productive of definite impairment of health.  During a flare, the Veteran must curtail most activities and focus on using hydrotherapy.  There was no visible cutaneous tophi, edema or redness on examination.  X-rays of the feet dated in June 2015 showed mild arthropathy 1st IP and MTP joints bilaterally, focal subchondral lucency at left 4th prox phalanx.  A contemporaneous December 2016 Hand and Fingers VA examination found that the Veteran also had degenerative joint disease of the hands as well as chronic gouty arthritis.  

Subsequently, in December 2016, VA clinical records again showed that the Veteran presented with a flare up of gout in his right foot since Friday.  On examination, the right foot had mild swelling, warmth and tender to palpation with range of motion, medially.  The Veteran also underwent a rheumatology consult in February 2017 where the Veteran reported monthly gout flare-ups.  The most recent attack was in the elbows and both elbows had moderate sized tophi.  

Initially, based on the evidence of record, the Board finds that a rating in excess of 10 percent prior to October 12, 2013 is not warranted.   In this regard, during the VA examination in July 2013, the only symptom noted was painful motion of the left elbow.  There were no exacerbations observed, nor was there evidence of symptom combinations productive of definite impairment in health.  As such , a 20 percent rating or higher is not warranted during this period.  The first evidence of more severe impairment is the October 12, 2013 VA clinical record that shows an increase in gout flare-ups.  

From October 12, 2013, the Board finds that a 60 percent evaluation or higher is not warranted as the Veteran did not exhibit weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  The Board recognizes that the medical evidence documents regular flare-ups of the Veterans gout; however, these flare-ups have not been found to be severely incapacitating exacerbations, which is the criteria for a higher rating.  The December 2016 VA examination clearly found that the Veteran did not have severe impairment health or severely incapacitating exacerbations.  Moreover, although documenting flare-ups as most recent as February 2017, VA clinical records are also silent with respect to such findings as well.  

With respect to residual ratings based on limitation of motion of affected joints, based on the evidence of record and as discussed further below, the Board has found that a separate evaluation for degenerative joint disease of the hands is warranted and a rating will be assigned based on limitation of motion by the AOJ at a later date.  Moreover, the Board notes that the Veteran is already receiving separate ratings based on limitation of motion for the left elbow, left knee and right knee.  Although it has been observed that other joints as well as the feet have also been affected, it would be detrimental to the Veteran at this point to assign additional ratings based on limitation of motion as his current rating assigned under Diagnostic Code 5017 cannot be combined with the limitation of motion ratings and is the most beneficial to the Veteran.      

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  In sum, the lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected gout; however, the Board finds that the Veteran's symptomatology has been stable both before and after October 12, 2013 and his symptoms are adequately contemplated in the current ratings assigned.  Therefore, assigning further staged ratings for gout is not warranted.  

In conclusion, Board finds that the preponderance of the evidence is against a rating in excess of 10 percent prior to October 12, 2013, and in excess of 40 percent thereafter for gout; thus, the benefit of the doubt doctrine is not applicable and the claim for a higher rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Separate Evaluation for Degenerative Joint Disease of the Hands

As discussed above, the present appeal also includes the issue of entitlement to a separate evaluation for degenerative joint disease of the hands.    

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004)).

As noted above, a December 2016 Hand and Fingers VA examination found that the Veteran also had degenerative joint disease of the hands as well as chronic gouty arthritis.  The examiner opined that the degenerative arthritis was as likely as not due to repetitive mild trauma during the Veteran's 20 year Army career.  The examiner also indicated that it was impossible to differentiate which limitations of hand function were due to gout arthritis versus degenerative arthritis.  As in the instant case, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181   (1998).

In light of the above, and when resolving the benefit of the doubt in favor of the Veteran, the Board finds that a separate evaluation for the degenerative joint disease of the hands is warranted.  See 38 U.S.C.A. § 5107(b).  
 
The disability rating and effective date for the Veteran's degenerative joint disease of the hands will be assigned by the AOJ. If the Veteran disagrees with the rating or effective date assigned, he will have the opportunity to appeal by submitting a Notice of Disagreement.


ORDER

A rating in excess of 10 percent prior to October 12, 2013, and in excess of 40 percent thereafter for gout is denied.

A separate evaluation for degenerative joint disease of the hands is granted.


REMAND

Initially, the Board notes that additional evidence, including VA treatment records dated to January 2016 and an August 2016 VA examination report, have been associated with the record that have not been considered by the AOJ in connection with the Veteran's right knee claims.  Importantly, the RO last adjudicated these issues in an October 2015 supplemental statement of the case.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  As such, in order to afford the Veteran his full procedural rights, on remand, the AOJ must consider and address all of the evidence of record including previously obtained VA and treatment records and the VA examination report in an appropriate supplemental statement of the case.  See 38 C.F.R. § 19.31.

Moreover, in the March 2015 remand, the Board directed the AOJ to afford the Veteran another VA examination to comply with the October 2014 Joint Motion.  Specifically, the Joint Motion noted that the Board failed to address an argument raised by the Veteran with respect to the adequacy of the July 2013 VA examination addressing the severity of the right knee.  Specifically, the Veteran had argued that the 2013 VA examiner did not measure his right knee range of motion in the way represented in the illustration provided for measuring knee flexion and extension under 38 C.F.R. § 4.71a,  Plate II, most notably, the measurement for knee flexion.  See 38 C.F.R. § 4.71a , Plate II. Thus, in its prior remand, the Board directed the examiner to explain how range of motion for the Veteran's right knee was performed, in order to ensure compliance with 38 C.F.R. § 4.71a, Plate II (normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion, and is performed with Veteran sitting upright on a table, as opposed to lying down).  The Board specifically advised the AOJ and VA examiner that an October 2014 Court Order and Joint Motion had directed the VA to address whether the Veteran's VA knee examination was performed under proper VA protocol in terms of determining the Veteran's range of motion for the right knee.

The Veteran was afforded a VA examination in May 2015 where range of motion testing was attempted.  However, as pointed out by the Veteran's representative in a February 2016 brief, neither the examiner nor the AOJ discussed how range of motion testing was conducted as directed by the Board in its remand in compliance with the Joint Motion.  Thus, the representative requested another remand as the Veteran continued to maintain that his knee measurements were not done according to regulations.  

The Veteran again testified at the Board hearing that the May 2015 examiner did not perform the examination correctly.    

Subsequently, although the issue had been certified to the Board, the Veteran was afforded another VA examination in August 2016.  However, the examiner again did not address whether the Veteran's VA knee examination was performed under proper VA protocol in terms of determining the Veteran's range of motion for the right knee as directed in the Board's prior remand.  As such, the right knee rating issues on appeal must be remanded for another VA examination in order to comply with the Board's prior remand and Joint Motion.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

Moreover, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) observed that the last sentence of 38 C.F.R. § 4.59, reads that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court held that this final sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Unfortunately, in this case, although range of motion testing was performed at the VA examinations discussed above, range of motion testing was not done in active motion and passive motion.  Likewise, range of motion testing was not done on weight-bearing.  Thus, these examinations are inadequate under Correia.
      
Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given these deficiencies described above and to ensure that the record reflects the current severity of the Veteran's right knee disabilities, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected right knee disabilities.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

In the instant case, given that the VA examinations obtained prior to the Veteran's total right knee replacement have been found to be insufficient, the Board finds that a retrospective medical opinion would be helpful to determine the severity of his limitation of motion and instability prior to the date of his surgery on June 2, 2015.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a VA examination to assess the severity of his service-connected right knee disabilities.

The examiner should conduct range of motion testing of both knees (expressed in degrees) in active motion, passive motion, weight-bearing and nonweight-bearing.  The examiner should note the point at which pain begins in the range of motion.

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or  incoordination associated with the knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should opine whether the chronic residuals of the Veteran's right knee replacement consist of severe painful motion or weakness.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

In the examination report, the examiner must explain how range of motion for the Veteran's right knee was performed, in order to ensure compliance with 38 C.F.R. § 4.71a , Plate II (normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion, and is performed with Veteran sitting upright on a table, as opposed to lying down).  The AOJ and VA examiner are advised that an October 2014 Court Order and Joint Motion has directed the VA to address whether the Veteran's VA knee examination was performed under proper VA protocol in terms of determining the Veteran's range of motion for the right knee.

The examiner should provide an opinion, if possible, as to the severity of the Veteran's right knee limitation of motion and instability prior to his June 2, 2015 total right knee replacement.  The examiner must provide a rationale for any opinion proffered.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


